COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Carroll Louis v. The State of Texas

Appellate case number:    01-13-00913-CR

Trial court case number: 13-16077

Trial court:              Criminal District Court of Jefferson County

         Our complete review of the above-referenced appeal requires the court reporter’s
transcription of all portions of the trial. Accordingly, we order the court reporter(s) to prepare,
certify, and file a supplemental reporter’s record containing volume 3 of the reporter’s record no
later than 20 days from the date of this order. See TEX. R. APP. P. 34.6(d).
       It is so ORDERED.



Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: February 4, 2014